DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. In response to the Applicant interview of 5/31/22 and the Applicant’s response after Final action on 6/27/22, the below Non-Final is being issued.
3. Claims 1-24 are pending and claims 1 and 18 are independent.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-6, 9-24 are rejected under 35 U.S.C. 103 as being unpatentable over
Schwartz et al. (US10,337,916; hereafter Schwartz) in view of Kim et al. (KR
102175194; hereafter Kim; machine translation provided with 892 of 2/28/22) and further in view of Siddiqui et al. (Cancer (Cancer Cytopathology) Vol 114, Number 1, pages 13-21, 2008; hereafter Siddiqi). 
Regarding claims 1 and 18, Schwartz discloses a method of determining the presence
or absence of known materials from a sample of interest [abstract, “The full range
spectral signature or fingerprint of a material of interest would contain only the spectral
components of the material of interest ..,” col 2 lines 16-24, Figs 1, 6] , said method
comprising:
receiving intrinsic spectra obtained from a sample of interest [Fig 1];

Schwartz fails to explicitly disclose a library of known intrinsic spectra associated to at
least one known material.

Kim teaches constructing a spectral library of harmful chemical substances so as to
compare them with the samples of river water in order to identify the presence of those
harmful substances [abstract, “The present invention removes the spectral information
of the river water in order to extract the characteristics of the hazardous chemicals only
from a sample in which river water and hazardous chemicals are mixed ..,” Section on
Description of the Embodiments].

One of ordinary skill would recognize that using the teachings of Kim in the invention of
Schwartz would result in a method that allows for the determination of known materials
in a sample.

Schwartz discloses obtaining full range intrinsic spectral signatures for a material of interest from a spectral data cube by synchronizing and balancing (i.e., zero-order spectrum) spectral cameras covering different wavelength ranges and implementing the inventive methodology to obtain full range intrinsic spectral signatures for a material of interest from intrinsic spectra contained on each pixel of the data cube [col 10, lines 35 to 47]. 
Schwartz discloses obtaining spectral signatures for a material of interest from a spectral data cube by synchronizing and balancing (i.e., zero-order spectrum) spectral cameras covering different wavelength ranges, in other words, obtaining a spectral profile of a material of interest. 

Although Schwartz does not explicitly discuss the shape of the intrinsic spectra, Schwartz uses the terms profile and shape interchangeably [col 2 lines 35-42] and the term spectral signature is the variation of intensity with wavelength, in other words, a profile of intensity versus wavelength.

Schwartz fails to explicitly disclose comparing a shape of the sample intrinsic spectra to a shape of known intrinsic spectra and determining a presence or absence of said at least one known material in the sample of interest based on a comparison between the shape of said sample intrinsic spectra and the shape of said known intrinsic spectra.

Siddiqi teaches using hyperspectral imaging to establish and distinguish the presence of normal, precancerous and cancerous cells [abstract]. Siddiqi teaches steps to identify the cell types [Figure 2] by comparing the spectral bands in the cell image spectra to a spectral library [Figure 4, Section on Identification of cells using a unique cell reference library on page 16].


One of ordinary skill would recognize that a comparison of the intrinsic spectral profile with reference profiles at the same wavelengths from a spectral library as demonstrated by Siddiqui would allow for determining a presence or absence of at least one known material in the sample of interest in the invention of Schwartz. One would combine the two references to obtain the presence or absence of a known material in a sample.

Regarding claims 2 and 3, Schwartz in view of Kim disclose the method according to
claim 1, and Schwartz fails to disclose but Kim teaches wherein said library of known
intrinsic spectra comprises a plurality of intrinsic spectral channels and said library is
generated by: determining intrinsic spectra of each known material of a plurality of
known materials; generating a known intrinsic spectrum of totality by adding together
the intrinsic spectra of each known material; individually subtracting the intrinsic spectra
of each said known material, and all combinations thereof, from the known intrinsic
spectrum of totality to obtain a plurality of individual composite known intrinsic spectra
resulting from said individual subtractions; and assigning the intrinsic spectra of each
known material, the known intrinsic spectrum of totality and the plurality of individual
composite known intrinsic spectra to define the individual intrinsic spectra channels of
said library, wherein the assigned intrinsic spectra of each intrinsic spectra channel is
correlated to at least one known material of said plurality of known materials [Section on
Description of the Embodiments].

The motivation to combine is the same as for claim 1.

Regarding claims 4-6, Schwartz in view of Kim disclose the method according to claim
1, and Schwartz discloses the sample of interest includes at least one known material is
a fluorescent labeling material which can be determined from shape-matching and
intensity matching [Figs 1, 6 and 11].

Regarding claims 9, 10, 19, 20, 22, 23, Schwartz in view of Kim disclose the method
according to claim 1, and Schwartz discloses a plurality of intrinsic spectral channels,
each representing fluorescence channels defined by the shape of known intrinsic
spectra of said at least one known fluorescent labeling material [Fig 6], using intrinsic
absorption spectra and intrinsic emission spectra of said known material [Fig 1, 9-11].
Regarding claims 11-14, 24, Schwartz in view of Kim disclose the method according to
claim 1, and Schwartz discloses using intrinsic spectrometry instrumentation [multi-
spectral and hyper-spectral imaging, col 1 lines 22-35, Fig 12] and a field of view
captured on a digital image [col 9 lines 13-23].

Regarding claims 15-17, Schwartz in view of Kim disclose the method according to
claim 1, and Schwartz discloses at least one pixel matches the shape of said known
intrinsic spectra [col 1 lines 22-35, Fig 12] and displaying a digital image of said field of
view [col 9 lines 13-23].

7. Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Schwartz in view of Kim and further in view of Schwartz et al. (US 10670512; hereafter
Schwartz12).

Regarding claims 7 and 8, Schwartz in view of Kim disclose the method according to
claim 1, but fail to explicitly disclose a fluorescence detection system of a flow cytometer. Schwartz12 teaches using hyper-spectral imaging in a flow cytometer
[abstract, col 1 lines 50 to 60, Fig 3]. One of ordinary skill would recognize that using
Schwartz12’s teachings in the method of Schwartz in view of Kim would result in an
ability to analyze fluorescent cells or particles when they are in motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884